Case 1:17-cv-00497-PLM-RSK ECF No. 68 filed 09/08/20 PageID.1820 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



MICHAEL ROP, et al.,

                Plaintiffs,
                                                            File No. 1:17-CV-497
v.
                                                            HON. PAUL L. MALONEY
FEDERAL HOUSING FINANCE
AGENCY, et al.,

                Defendants.
                                      /

                                          JUDGMENT

         In accordance with the Opinion and Order entered this date,

         IT IS ORDERED THAT Plaintiffs’ complaint is DISMISSED for failure to state a claim.



Dated:     September 8, 2020                         /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
